•Oxr the trial of this cause, after examining three witnesses, the Justice adjourned the trial for two days, and the parties again meeting on this adjournment, proceeded to hear the cause, and rendered judgment. This being assigned for error. The Court were of opinion, that the Justice could not adjourn the trial after he had commenced it and actually examined witnesses, and Reversed the judgment.
Note. — If this was done by the consent of botli parties it might alter the case, (a)

 Vide post. 521. Motion to nonsuit, no bar to adjournment. — Ed.